The opinion of the Court was drawn up by
Tenney J.
— The petitioner excepts to the allowance of costs to the respondent, insisting that it is unauthorized by any statute. A petition is not an action within the meaning of the Revised Statutes, 503, c. 115, <§> 56, which allows costs to the prevailing party in all actions. But in the same chapter, § 88, p. 507 & 8, it is provided, that “ on application for a writ of certiorari, mandamus or quo warranto, on behalf of any private person, or for any like process, the Court in their discretion, may allow costs to any person notified, and appearing as a respondent, and issue execution against the applicant.” Is a writ of review embraced within the meaning of the words “ any like process ?” There is not a perfect similitude in the three writs mentioned one to the other; consequently those referred to in this language cannot in every respect be like *401them. Writs of certiorari, mandamus and quo warranto do not necessarily issue from the same Court. Some may be to a Court of inferior jurisdiction, and some are against an individual ; the form is essentially different and the object sought is dissimilar. “ Like processes” are such, undoubtedly, as have some features in common with all those which are named! A writ of review, like them, is issued by an order of the Court applied to, after a hearing, upon a petition; a process is made and served upon the other party, and entered in Court; and thereon the parties are heard, and a judgment rendered. The object in each is to revise and correct or restrain the proceedings of Courts, or individuals, claiming to have therefor legal authority, but which are alleged to be erroneous or defective. If a writ of review is not embraced within the terms used, it is not easy to determine what was intended; and we are not to suppose that the Legislature employed this language for no purpose.

Exceptions overruled.